Name: Commission Regulation (EC) NoÃ 1796/2004 of 15 October 2004 amending and correcting Regulation (EC) NoÃ 14/2004 as regards the forecast supply balance for the French overseas departments in the cereal and processed fruit and vegetable product sector and the forecast supply balances for Madeira in the vegetable oil, processed fruit and vegetable product, milk and milk product and pigmeat sectors
 Type: Regulation
 Subject Matter: economic policy;  trade;  processed agricultural produce;  foodstuff;  plant product;  animal product;  regions of EU Member States;  overseas countries and territories
 Date Published: nan

 16.10.2004 EN Official Journal of the European Union L 317/23 COMMISSION REGULATION (EC) No 1796/2004 of 15 October 2004 amending and correcting Regulation (EC) No 14/2004 as regards the forecast supply balance for the French overseas departments in the cereal and processed fruit and vegetable product sector and the forecast supply balances for Madeira in the vegetable oil, processed fruit and vegetable product, milk and milk product and pigmeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom) (1), and in particular Article 3(6) thereof, Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima) (2), and in particular Article 3(6) thereof, Whereas: (1) Commission Regulation (EC) No 14/2004 of 30 December 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 (3) establishes forecast supply balances and Community aid. (2) Current execution of the annual supply balances for the French overseas departments for cereals and products processed from fruit and vegetables, and for Madeira for vegetable oil, products processed from fruit and vegetables, whole-milk powder and cheese and pigmeat indicates that the quantities fixed for the supply of the above products are below requirements because of the higher-than-expected demand. (3) The quantity of the above products should therefore be adjusted in line with the actual needs of the outermost regions concerned. (4) Regulation (EC) No 14/2004 contains a technical error concerning the CN code of breeding horses referred to in Part I of Annex II, intended for the French overseas departments. That error should be corrected. (5) Regulation (EC) No 14/2004 should therefore be amended and corrected. (6) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 14/2004 is hereby amended as follows: 1. Parts 1 and 3 of Annex I are replaced by Annex I hereto. 2. Parts 3, 4, 6 and 8 of Annex III are replaced by Annex II hereto. Article 2 In Part I of Annex II to Regulation (EC) No 14/2004, the CN code for breeding horses is hereby corrected as follows: for 0101 11 00 read 0101 10 10. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Article 2 shall apply from 1 January 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 198, 21.7.2001, p. 11. Regulation as last amended by Regulation (EC) No 1690/2004 (OJ L 305, 1.10.2004, p. 1). (2) OJ L 198, 21.7.2001, p. 26. Regulation as amended by Regulation (EC) No 1690/2004. (3) OJ L 3, 7.1.2004, p. 6. Regulation as amended by Regulation (EC) No 1232/2004 (OJ L 234, 3.7.2004, p. 5). ANNEX I Part 1 Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodder Forecast supply balance and Community aid for the supply of Community products per calendar year Department Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Guadeloupe common wheat, barley, maize and malt 1001 90, 1003 00, 1005 90 and 1107 10 55 000  42 (1) French Guiana common wheat, barley, maize, products intended as animal feed and malt 1001 90, 1003 00, 1005 90, 2309 90 31, 2309 90 41, 2309 90 51, 2309 90 33, 2309 90 43, 2309 90 53 and 1107 10 6 445  52 (1) Martinique common wheat, barley, maize, groats and meal of durum wheat, oats and malt 1001 90, 1003 00, 1005 90, 1103 11, 1004 00 and 1107 10 52 000  42 (1) RÃ ©union common wheat, barley, maize and malt 1001 90, 1003 00, 1005 90 and 1107 10 178 000  48 (1) Part 3 Products processed from fruit and vegetables Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Department Quantity (tonnes) Aid (EUR/tonne) I II III Fruit purÃ ©e obtained by cooking whether or not containing added sugar or other sweetening matter, for processing ex 2007 All 45  395  Fruit pulp otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included, for processing ex 2008 French Guiana 650  586  Guadeloupe  408  Martinique  408  RÃ ©union  456  Concentrated fruit juice (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, for processing ex 2009 French Guiana 350 727 Martinique  311 (2) RÃ ©union  311 Guadeloupe  311 (1) The amount of the aid shall be equal to the refund for products falling within the same CN code granted under Article 7 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7). (2) The amount of the aid shall be equal to the refund for products falling within the same CN code granted under Article 16 of Council Regulation (EC) No 2201/96 (OJ L 297, 21.11.1996, p. 29). ANNEX II Part 3 Vegetable oil Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Vegetable oils (except olive oil):  vegetable oil 1507 to 1516 (1) 2 700 52 70 (2) Olive oil:  virgin olive oil 1509 10 90 or 500 52  (2)  olive oil 1509 90 00  AZORES Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Olive oil:  virgin olive oil 1509 10 90 400 68 87 (3) or or  olive oil 1509 90 00 Part 4 Products processed from fruit and vegetables Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter:  Preparations other than homogenised, containing fruit other than citrus fruit 2007 99 100 73 91  Fruit and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 760 168 186   pineapples 2008 20  pears 2008 40  cherries 2008 60  peaches 2008 70  Other, including mixtures, other than those of subheading 2008 19  Mixtures 2008 92  Other than palm hearts and mixtures 2008 99 Concentrated fruit juice (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, for processing ex 2009 130 186 AZORES Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Concentrated fruit juice (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, for processing ex 2009 100 186 Part 6 Milk and milk products Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN Code Quantity (tonnes) Aid (EUR/tonne) I II III (4) Milk and cream, not concentrated nor containing added sugar or other sweetening matter (5) 0401 12 000 48 66 (6) Skimmed-milk powder (5) ex 0402 500 48 66 (6) Whole-milk powder (5) ex 0402 530 48 66 (6) Butter and other fats and oils derived from milk; dairy spreads (5) ex 0405 1 000 84 102 (6) Cheese (5) 0406 1 700 84 102 (6) Part 8 Pigmeat sector Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description Code (7) Quantity (tonnes) Aid (EUR/tonne) I II III Meat of domestic swine, fresh, chilled or frozen: ex 0203 2 800   carcases and half-carcases 020311109000 95 113 (8)  hams and cuts thereof 020312119100 143 161 (8)  shoulders and cuts thereof 020312199100 95 113 (8)  fore-ends and cuts thereof 020319119100 95 113 (8)  loins and cuts thereof 020319139100 143 161 (8)  bellies (streaky) and cuts thereof 020319159100 95 113 (8)  other: boned 020319559110 176 194 (8)  other: boned 020319559310 176 194 (8)  carcases and half-carcases 020321109000 95 113 (8)  hams and cuts thereof 020322119100 143 161 (8)  shoulders and cuts thereof 020322199100 95 113 (8)  fore-ends and cuts thereof 020329119100 95 113 (8)  loins and cuts thereof 020329139100 143 161 (8)  bellies (streaky) and cuts thereof 020329159100 95 113 (8)  other: boned 020329559110 176 194 (8) (1) Except 1509 and 1510. (2) The amount of the aid shall be equal to the refund for products falling within the same CN code granted under Article 3(3) of Regulation No 136/66/EEC. (3) The amount of the aid shall be equal to the refund for products falling within the same CN code granted under Article 3(3) of Regulation No 136/66/EEC. (4) In EUR/100 kg net weight, unless otherwise specified. (5) The products concerned and the related footnotes are the same as those covered by the Commission Regulation fixing the export refunds under Article 31 of Council Regulation (EC) No 1255/1999 (OJ L 160, 26.6.1999, p. 48). (6) The amount shall be equal to the refund for products falling within the same CN code granted under Article 31 of Regulation (EC) No 1255/1999. Where the refunds granted under Article 31 of that Regulation have more than one rate as defined in Article 2(1)(e) and 2(1)(l) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11), the amount shall be equal to the highest amount of the refund for products falling within the same CN code [Regulation (EC) No 3846/87, OJ L 366, 24.12.1987, p. 1]. However, for butter awarded under Commission Regulation (EC) No 2571/97 (OJ L 350, 20.12.1997, p. 3), the amount shall be as indicated in column II. (7) The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). (8) The amount of the aid shall be equal to the refund for products falling within the same CN code, where applicable, granted under Article 13 of Regulation (EEC) No 2759/75 (OJ L 282, 1.11.1975, p. 1).